                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 1 of 9


                                                                                     FILED
                                                                                       Clerk
                                                                                   District Court
                                                                                  AUG 25 2020
                                                                          for the Northern Mariana Islands
1
                                                                          By________________________
                                                                                    (Deputy Clerk)
2

3                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN MARIANA ISLANDS
4
       TIANMING WANG, et al.,                                         Case No.: 18-cv-00030
5

                   Plaintiffs,
6

7      vs.                                                  MEMORANDUM DECISION DENYING
                                                              DEFENDANT IPI’S MOTION TO
8      GOLD MANTIS CONSTRUCTION                                   SET ASIDE DEFAULT
       DECORATION (CNMI), LLC., MCC
9      INTERNATIONAL SAIPAN LTD, CO., and
       IMPERIAL PACIFIC INTERNATIONAL
10
       (CNMI), LLC,
11                 Defendants.
12
             Before the Court is Defendant Imperial Pacific International (CNMI), LLC (“IPI”)’s Motion
13
     to Set Aside Default (ECF No. 183). Plaintiffs filed an opposition (ECF No. 199) to which IPI filed a
14
     reply (ECF No. 213). The matter came on for a hearing on August 7, 2020 at which time the Court
15

16
     denied the motion. Having ruled on the motion to set aside the entry of default at the hearing, the Court

17   now issues this written order memorializing its reasoning.

18                                         I.      LEGAL STANDARD
19           “The court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). The good
20
     cause standard for a Rule 55(c) motion requires the court to consider three factors: “(1) whether [the
21
     party seeking to set aside the default] engaged in culpable conduct that led to the default; (2) whether
22

23

24                                                      1
                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 2 of 9




     [that party] had a meritorious defense; or (3) whether reopening the default judgment 1 would prejudice
1

     [the non-moving party].” Franchise Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d
2

3    922, 926 (9th Cir. 2004) (internal quotation marks omitted). These three factors are often called the

4    Falk factors after the Ninth Circuit case laying out this test. United States v. Aguilar, 782 F.3d 1101,

5    1105 (9th Cir. 2015) (citing to Falk v. Allen, 739 F.2d 461 (9th Cir. 1984)). This “good cause” analysis
6    is a disjunctive test, “such that a finding that any one of these factors is true is sufficient reason for the
7
     district court to refuse to set aside the default.” Id. (internal quotation marks omitted).
8
             “[D]efault judgments are the exception, not the norm, and should be viewed with great
9
     suspicion.” Aguilar, 782 F.3d at 1106. Therefore, “the burden on a party seeking to vacate a default
10
     judgment is not extraordinarily heavy.” Id. at 1107 (quoting TCI Grp. Life Ins. Plan v. Knoebber, 244
11
     F.3d 691, 700 (9th Cir. 2001), overruled on other grounds by Egelhoff v. Egelhoff ex rel. Breiner, 532
12

13
     U.S. 141 (2001)). Nonetheless, movant must show that the Falk factors support setting aside the

14   default. Franchise Holding, 375 F.3d at 926.

15                                               II.     DISCUSSION

16           The facts that led to the entry of default against IPI have been thoroughly recounted in the
17
     order striking IPI’s answer and entering default. (Am. Mem. Decision at 2–9, ECF No. 193.) In brief,
18
     after multiple violations of Court orders regarding discovery and explicit warnings that continued
19

20

     1
21     “The standard for determining whether to set aside entry of default for ‘good cause’ under Rule 55(c) is the
     same as is used to determine whether a default judgment should be set aside under Rule 60(b).” United States
22   v. Aguilar, 782 F.3d 1101, 1107 n.8 (9th Cir. 2015) (internal quotation marks omitted).

23

24                                                         2
                  Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 3 of 9




     failure to cooperate in the discovery process could result in severe sanctions, the Court struck IPI’s
1

     answer and entered default against it on June 16, 2020. (Minutes, ECF No. 157.) IPI now argues that
2

3    it satisfies all three Falk factors for the Court to set aside the entry of default against it.

4                a. Culpability

5            To treat a party’s actions as culpable when deciding a motion to set aside default, “the movant

6    must have acted with bad faith, such as an ‘intention to take advantage of the opposing party, interfere

7    with judicial decisionmaking, or otherwise manipulate the legal process.’” United States v. Signed
8
     Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1092 (9th Cir. 2010) (quoting TCI Grp., 244
9
     F.3d at 700). The Ninth Circuit has “typically held that a defendant's conduct was culpable for
10
     purposes of the [good cause] factors where there is no explanation of the default inconsistent with a
11
     devious, deliberate, willful, or bad faith failure to respond.” Id.
12
             IPI argues that it did not engage in culpable behavior. (Mem. of Law in Support of Mot. to Set
13

     Aside Default at 4–5, ECF No. 183-1, hereinafter “Mem.”) First, it asserts its failure to produce the
14

15   responsive documents from the physical boxes resulted from confusion regarding the Court’s order.

16   IPI argues it had a good faith belief that it could comply with its discovery obligations by allowing

17   Plaintiffs to review the boxes. (Id. at 4.) However, the Court was not enforcing a vague oral order; it
18   was enforcing the written terms of the stipulation that IPI agreed to and filed with the Court on January
19
     21, 2020. Second, IPI argues that its inability to pay sanctions is not culpable conduct but rather a
20
     product of the forced closure caused by the COVID-19 pandemic. (Id. at 5.) IPI’s inability to pay
21
     sanctions was not supported by evidence of its financial health.
22

23

24                                                         3
                  Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 4 of 9




             IPI’s motion ignores the elephant in the room – its electronically stored information or ESI.
1

     Plaintiffs served their discovery requests on IPI in September 2019. After Plaintiffs moved to compel
2

3    production and IPI let the court-ordered deadline pass, it stipulated that it would produce all ESI by

4    February 24, 2020. (Stipulation at 4, ECF No. 77.) As of the hearing date on this motion, IPI had not

5    tendered a single document from its ESI to Plaintiffs. Moreover, IPI has unilaterally decided to engage
6    a new e-discovery company in California instead of complying with this Court’s order to provide a
7
     backup of the ESI to Plaintiffs to ensure that no data was lost. (See Dotts Decl. ¶¶ 3–4, ECF No. 183-
8
     4.) Even after Plaintiffs pointed out IPI’s failure to address its culpability regarding the ESI in their
9
     opposition, IPI maintained its silence on the issue, simply rehashing the two arguments addressed
10
     above. (Opposition at 6; Reply at 2–3.)
11
             The Court determined that IPI’s failure to produce discovery was willful when it entered
12

13
     default. IPI has not offered any new explanations for its actions, particularly regarding ESI, that are

14   inconsistent with the Court’s previous finding of willfulness. The burden is squarely on IPI to

15   demonstrate it was not culpable, and, while it is not a heavy burden, it is not for the Court to offer up

16   explanations for IPI’s conduct. See Nat. Fashions, Inc. v. Best of Kashmir, No. 2:15-CV-0033-MCE-
17
     CMK, 2016 WL 737379, at *2 (E.D. Cal. Feb. 25, 2016), report and recommendation adopted in part,
18
     rejected in part, No. 2:15-CV-0033-MCE-CMK, 2016 WL 10516023 (E.D. Cal. Mar. 30, 2016), aff'd,
19
     696 F. App'x 260 (9th Cir. 2017) (finding defendants culpable where they “fail[ed] to articulate any
20
     credible, good faith explanation for the [conduct]”). Therefore, IPI failed to carry its burden on the
21
     first Falk factor.
22

23
     //

24                                                       4
                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 5 of 9




                b. Meritorious defenses
1
            To justify setting aside the entry of default, the movant “ha[s] to present the district court with
2
     specific facts that would constitute a defense. . . . A mere general denial without facts to support it is
3

     not enough to justify vacating a default or default judgment.” Franchise Holding, 375 F.3d at 926
4

5    (internal quotation marks omitted). “All that is necessary to satisfy the ‘meritorious defense’

6    requirement is to allege sufficient facts that, if true, would constitute a defense.” Mesle, 615 F.3d at

7    1094. The veracity of those factual allegations is not a question on a motion to set aside default. Id.
8
     Satisfying the meritorious defense requirement is particularly important because “[i]f . . . the defendant
9
     presents no meritorious defense, then nothing but pointless delay can result from reopening judgment.”
10
     Aguilar, 782 F.3d at 1106 (quoting TCI Grp., 244 F.3d at 697).
11
            IPI’s first defense is that it “did not know, or have reason to know, that Gold Mantis or MCC,
12
     both highly respected Chinese contractors, would allegedly commit the forced labor or other
13

     violations.” (Mem. at 5.) It further argues that there is no claim against IPI if MCC and Gold Mantis
14

15   did not commit the allegations in the complaint. (Id. at 6.) However, “a naked, conclusory allegation,

16   without a statement of underlying facts which tend to support such an allegation, is insufficient to

17   make out a colorable claim to a meritorious defense.” Cassidy v. Tenorio, 856 F.2d 1412, 1416 (9th
18   Cir. 1988). IPI offers no factual allegations to support these two defenses. They are general denials of
19
     wrongdoing that do not justify setting aside the entry of default.
20
            IPI also argues that it has “a range of documents showing compliance efforts that would
21
     support a meritorious defense.” (Mem. at 6.) First, its defense against the allegation that it “had
22
     workers laboring late into the night and on Sunday” is that it was a temporary situation to ensure
23

24                                                       5
                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 6 of 9




     compliance with Bureau of Environmental and Coastal Quality regulations. (Reply at 3, addressing
1

     FAC ¶ 48.) Even accepting that as true, this defense fails address the other portions of the complaint
2

3    that allege long shifts (12 to 24 hours) with no rest days Plaintiffs were regularly forced to work. (FAC

4    ¶¶ 4, 64, 84.)

5            Second, IPI asserts that it maintained workers compensation insurance, which could be a
6    defense to Plaintiffs’ third and fourth causes of action, negligence and liability for employees of
7
     subcontractor. It points the Court to the following documents that it alleges provide a meritorious
8
     defense: January 2016 Insurance Proposal for Sunshine Café FBM (CNMI), LLC (Ex.1, ECF 213-2
9
     at 3–5); January 2016 Application for Workers Compensation Insurance for Hot & Spicy FBM
10
     (CNMI), LLC (Ex. 2, id. at 6); January 2016 Workers Compensation Policy for Hot & Spicy FBM
11
     (CNMI), LLC (Ex. 3, id. at 7–23); September 2017 Workers Compensation Policy for IPI (Ex. 4, id.
12

13
     at 25–33); February 2018 Workers Compensation Endorsement Schedule for AM Group, LLC (Ex. 5,

14   id. at 34–43). However, Plaintiffs were all injured between December 2016 and March 2017. (FAC ¶¶

15   219, 236, 244, 253, 266, 278, 287.) None of these policies cover construction workers during that time.

16   The only active policy during the period the Plaintiffs were working on the project was for restaurant
17
     workers working for Hot & Spicy FBM, valid from January 27, 2016 to January 27, 2017. (ECF No.
18
     213-2 at 11.) Even if the Court were to assume that Plaintiff Yongjun Meng, who was injured
19
     transporting a vat of soup to the construction site, was covered by this policy, his injury occurred in
20
     March 2017, after the policy expired. (FAC ¶ 244.) Therefore, assuming the veracity of the documents
21
     provided, they still do not provide a meritorious defense against Plaintiffs’ claims.
22

23

24                                                       6
                   Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 7 of 9




             Third, regarding dormitory conditions, IPI claims that it renovated the dormitories, which it
1

     asserts is a meritorious defense to the Plaintiffs’ claims regarding their living conditions. (Reply at 3–
2

3    4.) The document it provides, titled “Garapan Integrated Resort – Grand Mariana Renovation Work

4    for Dormitory,” (Ex. 6, ECF No. 213-2 at 44–82), is undated and appears to be a proposal. For the

5    purposes of this motion only, the Court will assume that these renovations occurred during a time
6    period that supports this defense. IPI also argues that the fact it handed over the use of the barracks to
7
     MCC supports a reasonable inference that it did not control the use of the barracks. (Reply at 4; Ex. 7,
8
     ECF No. 213-2 at 83–84.) Even assuming that IPI has stated a meritorious defense to the allegations
9
     regarding the dormitory conditions, that alone is not sufficient to defend against Plaintiffs’ TVPRA
10
     and CNMI anti-trafficking claims. Plaintiffs’ allegations go beyond just the conditions of the
11
     dormitories or night shifts worked; they allege threats, non-payment or underpayment of wages, fines
12

13
     and punishments, long shifts with no days off and unsafe working conditions. IPI offered no defense

14   to these portions of the complaint in its briefs. IPI pointed the Court to indices of produced documents

15   regarding safety compliance as evidence of a meritorious defense. (See Exs. 1–10, ECF No. 183-2.)

16   However, it did not provide the documents 2 nor did it include any factual allegations regarding the
17
     content of those documents to support a meritorious defense. The Court will not assume without any
18

19

20

21   2
       IPI did include Weekly Construction Manager Reports from April 2016 in its opposition to Plaintiffs’ petition for
     damages. (See Exs. 5–11, ECF No. 196-1.) However, those reports do not cover the time period when Plaintiffs were
22   working for Defendants, which spanned from September 2016 to April 2017. Moreover, those reports contain information
     about unsafe working conditions, included missing and damaged guardrails and lack of protective gear. (See, e.g., Ex. 7,
23   ECF No. 196-1 at 29.)

24                                                              7
                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 8 of 9




     factual allegations that the existence of safety reports supports IPI’s defense that it did not know or
1

     have reason to know about unsafe working conditions.
2

3           Cherry-picking some allegations in the complaint and presenting plausible defenses to those

4    allegations is not the same as presenting a meritorious defense to the claims in the complaint. IPI has

5    not alleged sufficient facts to present a meritorious defense to Plaintiffs’ complaint and, as such, has
6    not met its burden on the second Falk factor.
7
                c. Prejudice to Plaintiffs
8
             “To be prejudicial, the setting aside of a judgment must result in greater harm than simply
9
     delaying resolution of the case.” TCI Grp., 244 F.3d at 701. Prejudice to plaintiffs includes “loss of
10
     evidence, increased difficulties of discovery, or greater opportunity for fraud or collusion.” Id.
11
     (internal quotation marks omitted). Here, IPI raises an argument that the Court has already explicitly
12
     rejected – there is no prejudice to Plaintiffs because an amended complaint will “rewind” the clock.
13

     (Mem. at 7.) It offers no caselaw in support of the proposition that delaying discovery is not prejudicial
14

15   because the Court has set a deadline to amend the complaint. Moreover, IPI asserts that discovery is

16   moving forward, and past errors have been corrected. (Id.) Although some progress has been made

17   with the tendering of paper documents and bank statements, the lion’s share of discovery has still not
18   been provided to the Plaintiffs. IPI has still not complied with the Court order that a copy of the ESI
19
     held by Litigation Edge be provided to Plaintiffs for safekeeping. (Opposition at 15 n.4; see also June
20
     5, 2020 Minutes, ECF No. 141.) Instead, by hiring a new e-discovery vendor, IPI is demonstrating that
21
     it intends to proceed with discovery on its own terms regardless of court orders. IPI’s conduct has
22
     forced Plaintiffs to dedicate time and efforts to ensure that IPI is following the court’s orders, including
23

24                                                        8
                 Case 1:18-cv-00030 Document 233 Filed 08/25/20 Page 9 of 9




     the agreed upon terms of a stipulation and a protective order that they jointly filed on the Court.
1

     Obtaining discovery from IPI has been and continues to be difficult for Plaintiffs. Therefore, IPI has
2

3    not satisfied the third Falk factor.

4                                             III.   CONCLUSION

5            Because IPI has not shown good cause under Rule 55(b), the Court DENIED the motion to set
6    aside the entry of default against it.
7
             IT IS SO ORDERED this 25th day of August, 2020.
8

9

10                                                     RAMONA V. MANGLONA
                                                       Chief Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                     9
